DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to Applicant argument and amendment filed on 12/17/2021.

Status of the Claims
Claims 2-7 and 12-16 have been canceled based on amendment to respective claim 1 and claim 11. 
New claim 21 has been added. Claim 210 recites features similar to claim 1 and claim 11.
Claims 1, 8-11 and 17-21 are pending.

Examiner’s Remarks
This rejection is a Non-Final. 
Although amendments to independent claims 1 and claim 11 are consistent with determined indicated allowable subject matter claim 7 and claim 16 respectively, the Examiner carefully reviewed the current pending claims. Following the careful review new prior art have been found. The claims are rejected as indicated below.
Interview
In an attempt to expedite the prosecution the Examiner invites the Applicant to interview upon receipt of the Office action for discussion regarding the newly allowable indicated allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8, 9, 11 and 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0103954 A1 hereinafter Lee in view of Heo et al US 20200288494 A1 hereinafter Heo.
Regarding claim 1. Lee 954 discloses A method for downlink bandwidth part (BWP) activation and deactivation, applied to a terminal device, the method comprising: 
performing, based on control of a network device, activation and deactivation of at least one downlink BWP configured on a carrier of the terminal device, [0081], [0082]; base station (or network access node) establishes and configures connection 205 for activation, deactivation of downlink bandwidth parts (BWPs), one or more CCs may be configured with one or more BWPs; 
wherein deactivation of the at least one downlink BWP is controlled by at least one inactivity timer configured by the network device, [0041], [0042] multiple CCs for bandwidth part (BWPs) deactivation between base stations 105 and UEs 115; [0082]: deactivation of a downlink BWP supported by a timer for the UE (timer running); comprises: 
acquiring the at least one inactivity timer configured by the network device for at least part of other downlink BWPs, except an initial BWP, of the at least one downlink BWP, [0041], [0042] multiple CCs for bandwidth part (BWPs) deactivation between base stations 105 and UEs 115; [0082]: deactivation of a downlink BWP supported by a timer for the UE (timer running); (the timer associated with other part of the BWP however, it does not explicitly discloses the required inactivity timer).
Lee 954 does not explicitly disclose:
 inactivity timer, and controlling, through the at least one inactivity timer, durations during which the at least part of other downlink BWPs are kept in an active state after entering the active state.
Heo discloses inactivity timer, for UE configured with multiple BWPs (fig. 2), BWP inactivity timer is acquired, fig. 5 and [0062]; and controlling, through the at least one inactivity timer, durations during which the at least part of other downlink BWPs are kept in an active state after entering the active state. [0066]; at least one BWP inactivity timer running and, while a BWP inactivity timer is running, default BWP is active (are kept in active state) to monitor a PDCCH in the next ON duration. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].

Regarding claim 8. Lee 954 does not disclose but Lee as modified with Lee discloses, further comprising: starting the inactivity timer corresponding to a downlink BWP when the downlink BWP enters the active state according to a received activation instruction, see fig.5; restart (or restart) the BWP inactivity timer, at 570.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].

Regarding claim 9. Lee 954 does not disclose but Lee as modified with Lee discloses, further comprising: starting the inactivity timer corresponding to a downlink BWP when a scheduling indication is received on the downlink BWP or data transmission or reception occurred on the downlink BWP, see fig.5; restart (or restart) the BWP inactivity timer, at 570.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].

Regarding claim 11. Lee 954 discloses A terminal device, comprising: 
a processor; 
a network interface; and 
a memory for storing computer program instructions that, when executed by the processor, cause the processor to, perform, based on control of a network device, activation and deactivation of at least one downlink bandwidth part (BWP) configured on a carrier of the terminal device, [0081], [0082]; base station (or network access node) establishes and configures connection 205 for activation, deactivation of downlink bandwidth parts (BWPs), one or more CCs may be configured with one or more BWPs, wherein the processor is further configured to control deactivation of the at least one downlink BWP by at least one inactivity timer configured by the network device, [0041], [0042] multiple CCs for bandwidth part (BWPs) deactivation between base stations 105 and UEs 115; [0082]: deactivation of a downlink BWP supported by a timer for the UE (timer running); which comprises: 
acquiring, through the network interface, the at least one inactivity timer configured by the network device for at least part of other downlink BWPs, except an initial BWP, of the at least one downlink BWP, [0041], [0042] multiple CCs for bandwidth part (BWPs) deactivation between base stations 105 and UEs 115; [0082]: deactivation of a downlink BWP supported by a timer for the UE (timer running); (the timer associated with other part of the BWP however, it does not explicitly discloses the required inactivity timer).
Lee 954 does not explicitly disclose:
inactivity timer, and controlling, through the at least one inactivity timer, durations during which the at least part of other downlink BWPs are kept in an active state after entering the active state.
Heo discloses inactivity timer, for UE configured with multiple BWPs (fig. 2), BWP inactivity timer is acquired, fig. 5 and [0062]; and controlling, through the at least one inactivity timer, durations during which the at least part of other downlink BWPs are kept in an active state after entering the active state. [0066]; at least one BWP inactivity timer running and, while a BWP inactivity timer is running, default BWP is active (are kept in active state) to monitor a PDCCH in the next ON duration. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].

Regarding claim 17. Lee 954 does not disclose but Lee as modified with Lee discloses wherein the processor is configured to start the inactivity timer corresponding to a downlink BWP when the downlink BWP enters the active state according to a received activation instruction, see fig.5; restart (or restart) the BWP inactivity timer, at 570.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].

Regarding claim 18. Lee 954 does not disclose but Lee as modified with Lee discloses, wherein the processor is configured to start the inactivity timer corresponding to a downlink BWP when a scheduling instruction is received on the downlink BWP or data transmission or reception occurred on the downlink BWP, see fig.5; restart (or restart) the BWP inactivity timer, at 570.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].

Regarding claim 21. Lee 954 discloses A network device, comprising: 
a processor; and 
a memory for storing computer program instructions that, when executed by the processor, cause the processor to perform activation and deactivation of at least one downlink bandwidth part (BWP) configured on a carrier of a terminal device, [0081], [0082]; base station (or network access node) establishes and configures connection 205 for activation, deactivation of downlink bandwidth parts (BWPs), one or more CCs may be configured with one or more BWPs, wherein the processor is further configured to: 
configure at least one inactivity timer corresponding to at least part of other downlink BWPs, except an initial BWP, of the at least one downlink BWP, , [0041], [0042] multiple CCs for bandwidth part (BWPs) deactivation between base stations 105 and UEs 115; [0082]: deactivation of a downlink BWP supported by a timer for the UE (timer running); (the timer associated with other part of the BWP however, it does not explicitly discloses the required inactivity timer); and 
control, through the at least one inactivity timer, durations during which the at least part of other downlink BWPs are kept in an active state after entering the active state.
Lee 954 does not explicitly disclose: inactivity timer, and control, through the at least one inactivity timer, durations during which the at least part of other downlink BWPs are kept in an active state after entering the active state.
Heo discloses inactivity timer, for UE configured with multiple BWPs (fig. 2), BWP inactivity timer is acquired, fig. 5 and [0062]; and control, through the at least one inactivity timer, durations during which the at least part of other downlink BWPs are kept in an active state after entering the active state, [0066]; at least one BWP inactivity timer running and, while a BWP inactivity timer is running, default BWP is active (are kept in active state) to monitor a PDCCH in the next ON duration. 

Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0103954 A1 hereinafter Lee 954  in view of Heo et al US 20200288494 A1 hereinafter Heo and further in view of Lee et al. US 2020/0288502 A1 hereinafter Lee 502

Regarding claim 10. Lee 954 does not disclose but Lee as modified with Lee discloses, further comprising: stopping the inactivity timer when the terminal device initiates a random access procedure, for, [0064]; [0164]; BWP inactivity timer may be stopped when the UE 110 switches from activated BWP to the default BW. (However, there is not disclosed initiates a random access procedure). Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].
Lee 502 discloses initiates a random access procedure, [0009], UE can stop the BWP inactivity timer when initiating the Random Access (RACH) procedure, see fig. 8; an  exemplary random access procedure in BWP operation by a user equipment in wireless communication system.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 and Heo with the teaching of Lee 502 to start a timer related to timing alignment of a Timing Advance Group (TAG) to which a serving cell belongs, see abstract and [0086]-[0087].

Regarding claim 19. Lee 954 does not disclose but Lee as modified with Lee discloses wherein the processor is configured to stop the inactivity timer when the terminal device initiates a random access procedure, for, [0064]; [0164]; BWP inactivity timer may be stopped when the UE 110 switches from activated BWP to the default BW. (However, there is not disclosed initiates a random access procedure). Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].
	Lee 502 discloses initiates a random access procedure, [0009], UE can stop the BWP inactivity timer when initiating the Random Access (RACH) procedure, see fig. 8; an  exemplary random access procedure in BWP operation by a user equipment in wireless communication system.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 and Heo with the teaching of Lee 502 to start a timer related to timing alignment of a Timing Advance Group (TAG) to which a serving cell belongs, see abstract and [0086]-[0087].

Allowable subject matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is indicated allowable because after a careful review in view of the new cited art alone or in combination, the prior art does not disclose that: 
when the inactivity timer corresponding to a downlink BWP expires, control the downlink BWP to be switched to an inactive state; and 
detect a number of downlink BWPs presently in the active state, and when the number of the downlink BWPs is 1, control to replace the downlink BWP presently in the active state with an initial BWP to activate the initial BWP and deactivate the downlink BWP presently in the active state. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        2/2/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414